Martin, J.
The dismissal of this appeal is prayed for, on two grounds: the absence of citation, and the untimely filing of the ■transcript.
An appeal was prayed for during the term in which judgment *21was given, but no transcript was brought up at the term to which the appeal was returnable. Afterwards, consequently at another term than that in which the judgment was rendered, a second appeal, to wit, that now before us, was taken. No citation was served, or taken out on either appeal; and the appellant’s counsel contends that none was necessary, the appeal not having been obtained on a petition at chamber's, but in open court, under the act of March 22d, 1843.
It is true that if the first appeal had been brought up at the succeeding term of this court, no citation would have been necessary ; because, under the act invoked, the appellees would have been bound to take notice of an appeal obtained during the term at which the judgment was rendered. But the appellant neglected to avail himself of his appeal; and, at the subsequent term of the District Court, moved for a new appeal, at a period when his adversaries cannot be supposed to have been in attendance, so as to take notice of the appellant’s second application. A citation was necessary to afford them the opportunity of resisting the attempt to have the judgment altered.
The opinion which we have expressed on the first ground for a dismissal, renders it unnecessary to act on the second.

Appeal dismissed.